 


109 HRES 1021 IH: Directing the Secretary of Homeland Security to provide certain information to the House of Representatives relating to Maher Arar.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1021 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Markey submitted the following resolution; which was referred to the Committee on Homeland Security
 
RESOLUTION 
Directing the Secretary of Homeland Security to provide certain information to the House of Representatives relating to Maher Arar. 
 
 
That the Secretary of Homeland Security is directed to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents and records in the possession of the Secretary relating to Maher Arar. 
 
